Citation Nr: 0200037	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  96-45 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Whether the recoupment of separation pay by withholding VA 
disability compensation in the amount of $10,594.08 was 
proper.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from March 1986 to 
April 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by a Hearing 
Officer at the RO.  

In April 1998, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran's February 1993 claim for compensation for 
service-connected disability indicated that she had not 
received separation pay.  

2.  The veteran's DD Form 214, which showed release from 
active duty on April 4, 1993, and receipt of separation pay 
in the amount of $10,594.08, was received by the RO on April 
8, 1993.  

4.  In August 1994, the veteran was granted service 
connection for various disabilities and notified of the award 
of compensation, as well as her rights to receive the 
benefit.  

5.  In December 1994 and again in May 1995, the veteran was 
advised of a proposed recoupment of her separation pay 
because she denied having received such pay on her original 
claim for compensation.  

6.  In May 1996, the veteran was notified that her disability 
compensation would be offset by the amount of her separation 
pay as the law prohibited her from receiving concurrent 
benefits.  



CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $10,594.08 is 
proper.  10 USCA § 1174 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.500, 3.700 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001)  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, in the instant case, the veteran disagrees with the 
law governing payment of military separation pay and VA 
benefits, and the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  

In February 1993, the veteran filed a claim for compensation 
for service-connected disability.  She reported that her 
separation from active service would be effective on April 4, 
1993.  She further stated that she had not received lump sum 
readjustment or separation pay from the armed forces.  

In April 1993, the veteran notified the RO that she had been 
separated from service and submitted a DD Form 214 showing 
receipt of separation pay in the amount of $10,594.08.  

By rating decision in August 1994, the RO granted service 
connection for multiple disabilities and assigned a combined 
rating of 50 percent, effective on April 5, 1993, the day 
after her separation from active duty.   

In December 1994, the RO granted service connection for two 
additional disabilities.  Her award notification letter from 
the VA advised her that, because she had received separation 
pay, her disability compensation would not be paid until the 
separation pay was recouped in full.  

In May 1995, the veteran was again advised of the proposed 
recoupment and provided the opportunity to submit further 
evidence.  She then requested a hearing at the RO.  

During the December 1995 RO hearing before a Hearing Officer, 
the veteran testified that, when she submitted her claim for 
compensation in February 1993, she was not in receipt of 
separation pay and did not know that she was entitled to 
such. 

She also testified that she had submitted her DD Form 214, 
which showed the receipt of separation pay, well before the 
RO granted her service connection in August 1994.  She argued 
that it was VA's sole administrative error that had caused 
the payment of concurrent benefits and that it was unfair for 
the VA to recoup that money.  

In a May 1996 decision, the Hearing Officer found that the 
veteran's separation pay should be offset by disability 
compensation as she had been awarded concurrent benefits in 
violation of 38 C.F.R. § 3.700(a)(5).  

This appeal followed, and the Board remanded the case for 
readjudication in view of the veteran's contention that the 
concurrent benefits were paid due to sole administrative 
error.  

The RO issued an Administrative Decision in June 2001, 
confirming the earlier finding that recoupment was warranted 
under 38 C.F.R. § 3.700.  

The RO also found that the July 1, 1996 effective date of the 
recoupment was properly assigned due to an erroneous award 
based upon sole administrative error pursuant to 38 C.F.R. 
§ 3.500(b)(2) (2001).  

The recoupment of the veteran's separation pay from her VA 
disability compensation is required by Congress at 10 U.S.C. 
§ 1174(h)(2), which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of her receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which she 
is entitled under the law administered by VA, but there shall 
be deducted from that disability compensation an amount equal 
to the total amount of separation pay, severance pay, and 
readjustment pay received.  

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of the regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."  

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces." See also VAOGCPREC 12-96.  

Notwithstanding the veteran's assertions that recoupment is 
unfair and a hardship to her, such assertions are not for 
consideration in this determination.  When the law is clear, 
as in this case, there is no other option but to apply the 
plain meaning of the statute, which is that recoupment is 
required.  That is, the law and not the evidence is 
dispositive in this case.  See Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994).  

The veteran's contention that the error which resulted in the 
payment of concurrent benefits was solely the VA's fault, 
would only speak to the issue of when the recoupment should 
begin, not whether it should occur at all.  

Under the provisions of 38 C.F.R. § 3.500, which apply to 
reductions and discontinuance of compensation, the effective 
date of a rating which results in reduction or discontinuance 
of compensation, due to an award based solely upon 
administrative error or error in judgment, shall be the date 
of the last payment.  38 C.F.R. § 3.500(b)(2).  

Here, the RO properly discontinued the veteran's disability 
benefits effective July 1, 1996, after fully advising the 
veteran and providing her notice and opportunity to be heard.   

Thus, the Board finds that the law, as written by Congress 
and implemented by VA regulation, has been correctly applied 
in this case.  

The recoupment of the lump-sum separation payment that the 
veteran received when discharged from service, by withholding 
in monthly allotments payments of disability compensation 
benefits, is required by law.  10 U.S.C. § 1174 (West 1991); 
38 C.F.R. § 3.700(a)(5)(i) (2001).  

Inasmuch as VA does not have any discretion in the recoupment 
of the separation pay, the veteran has failed to state a 
claim upon which relief may be granted, and the claim must be 
denied for lack of legal merit.  Sabonis at 429.

Further, it is noted that in 1996, Public Law 104-201, 
section 653, amended 10 U.S.C. § 1174(h)(2) to add that 
deducted from the VA disability compensation was the total 
amount of separation benefit payment "less the amount of 
Federal taxes withheld from such pay (such withholding being 
at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."  

However, this legislation became effective in September 1996, 
and the veteran's separation benefits were received in April 
1993, before the implementation of Public Law 104-201.  There 
is no provision for retroactive application of this 
provision, thus it is not for consideration here.  See Palm 
v. United States, 904 F. Supp. 1312, 1314 (M.D. Ala. 1995).  



ORDER

The recoupment of the veteran's separation pay by withholding 
VA disability compensation benefits in the amount of 
$10,594.08 is proper.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

